Citation Nr: 0513429	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for a bilateral hip 
disorder.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1959 
and from November 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board notes that a portion of the 
veteran's service medical records are missing.  Available 
records do indicate that the veteran sustained a lumbosacral 
stain as a result of inservice parachute jump.  The Board 
further observes that the veteran was assigned to the 82nd 
Airborne Division at Ft. Bragg.  His personnel records reveal 
that he undertook many parachute jumps during his period of 
service.  

At the time of an October 2002 VA examination, the veteran 
was diagnosed as having lumbar spine spondylosis with 
residual pain and decrease of range of motion; right hip 
strain with residual pain and decrease of motion; and right 
ankle strain with residual tenderness.  The examiner rendered 
no opinion as to the etiology of these disorders.  The Board 
notes that the veteran has also been found to have 
degenerative joint disease of the right knee on several 
occasions.  

In a December 2004 letter, the veteran's private physician, 
Arthur Collins, M.D., indicated that it was his opinion that 
the type of injuries the veteran had were in direct relation 
to his military service while in the 82nd Airborne.  

Based upon the October 2002 VA examiner's failure to give an 
opinion as to the nature and etiology of the disorders that 
were found and the lack of specificity given by the veteran's 
private physician as to which injuries were related to 
service, the Board is of the opinion that an additional VA 
examination is warranted.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current low back, right ankle, right 
knee, or bilateral hip disorder.  All 
necessary tests and studies should be 
performed, including X-ray studies, and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent or more) that any low back, 
right knee, right ankle, or bilateral hip 
disorder, if found, is related to the 
veteran's period of service.  Complete 
detailed rationale is requested for each 
opinion that is rendered.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


